DETAILED ACTION
This action is in response to the initial filing filed on February 28th, 2022. Claim 1 is/are amended and new claims 2-20 is added. Claims 1-20 are currently pending.

Priority
This application is a continuation of U.S. Patent Application No. 15/688,839, filed August 28, 2017, the aforementioned priority application being hereby incorporated by reference in its entirety for all purposes.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20170161782 (“Wigder”) in view of U.S Pub. 20130185164 (“Pottjegort”) in view of U.S Pub. 20180144059 (“Saikia”).
As per claims 1 and 20, Wigder discloses, computer system comprising: one or more processors; a memory (“a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”) (0042); wherein the one or more processors execute the instructions stored in memory to perform operations that include (“the digital magazine contains and displays a personalized collection of content from a number of sources, thereby providing a useful interface by which the user can consume content that interests and inspires the user”) (0002, Figs. 1-3):
	identifying a page rendering provided on a client computer, the page rendering being structured to include a primary content region in which a primary content is provided, and one or more placement regions, including a first placement region in which a supplemental content is provided (i.e. Examiner interprets primary content associated with content and supplemental content associated with relevant advertisement) (“The ad placement engine may implement content-relevant ad placement by dynamically monitoring the content being viewed by a user. At any given point in time, the ad placement engine may access one or more categories or content type identifiers associated with the currently displayed content and retrieve relevant ads to display within or alongside the content. The placement engine may then identify opportunities according to previously described techniques and serve one or more of these content-relevant ads”) (0026, 0036, Figs. 1-7);
monitoring the page rendering, including the supplemental content of the one or more placement regions (“the ad placement engine may monitor the browsing habits of a user for each of multiple content categories. The ad placement engine may recognize, for example, that the user spends more time on content of one kind and less time on content of another kind. Based on this observation, the ad placement engine may then identify one or more topics of interest to the user. The ad placement engine may then determine opportunities for ad placement on content pages that are associated with these topics of interest … FIG. 2 illustrates a process of identifying opportunities and providing ads in a digital magazine, according to one embodiment. The environment 200 comprises the ad database 130 and ad placement engine 120 of FIG. 1, as well as a content system 210 and a user 230. The User 230 interacts with content displayed in the content system 210. During a period of interaction, the ad placement engine 120 observes user behavior and identifies one or more opportunities. For each identified opportunity, the ad placement engine 120 retrieves an ad from the ad database 130. The ad placement engine 120 places the ad in the content system 210 for viewing by the user 230”) (0021-0022, 0026, Figs. 1-7), for one or more viewability parameters, the viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions (“ads are persisted from one page to another in the digital magazine to satisfy the display duration requirement associated with the ad … embedded ads are persisted across consecutive pages of the digital magazine when a particular user is flipping through the digital magazine at a rapid rate, resulting in limited viewing time for each individual content page. Ads can be persisted to ensure that the ad is visible to the user for at least the required amount of time, regardless of how quickly the user is flipping through the pages. Ad persistence to ensure sufficient display duration is also known as forced satisfaction”) (0032-0033, 0034, also refer to Figs. 3-7).
Wigder specifically doesn’t disclose, detecting a page event that triggers selection of new primary content to update the primary content region and in response to detecting the page event, selectively updating the one or more placement regions of the rendered page based on the one or more viewability parameters, by making a determination to perform, and then performing, one of initiating selection of new supplemental content for at least a first placement region of the one or more placement regions, however Pottjegort discloses, detecting a page event that triggers selection of new primary content to update the primary content region (“one or more event listeners--such as the JavaScript "on MouseOver" and "orMouseOut" listeners--may be attached to an advertisement object, or reference objects related thereto, to detect whether a mouse cursor or pointer has moved over or off of the advertisement object or reference objects. If either event is detected, that information may be used to determine visibility” and “ad-code content 810 passes information identifying the advertisement object to be monitored to the visibility code using a variety of techniques such as, for example, by transmitting the URL parameter "ad_name=ad06131954." By receiving this information, metric server 740 is able to send visibility code 820 that monitors the browser's interaction with the advertisement supplied by ad-server 730 using the advertisement object's ID within the webpage DOM (see code segment 822). In other embodiments, additional information (e.g., object type) or less information may be supplied”) (0103 and 0121);
and in response to detecting the page event, selectively updating the one or more placement regions of the rendered page based on the one or more viewability parameters (“Thus, in step 940, browser 715 may determine whether an impression time limit, representing a particular time frame during which the advertisement must be viewed, has been exceeded. If the impression time limit has not been exceeded (step 940, No), then browser 715 may return to step 910 and continue to periodically check the window-draw-count of the advertisement until the impression time limit expires. For example, loop 822 is coded to examine the "window_draw_count" property of image element 812 every 100 milliseconds for a total impression time limit of 30000 milliseconds (i.e., 30 seconds). After 30000 milliseconds have elapsed, visibility code 820 no longer examines the window-draw-count and, if the requisite degree of visibility is not achieved, the advertisement may be regarded as a confirmed non-view. In other embodiments, an impression time limit may not be imposed, and a browser may simply report the visibility information to the metric server once a confirmed view occurs, regardless of the time that has elapsed since the webpage was originally downloaded or rendered”) (0062),
by making a determination to perform, and then performing, one of (A) initiating selection of new supplemental content for at least a first placement region of the one or more placement regions (“different kinds of visibility thresholds may be employed. For example, to increase confidence that an advertisement, was visible in a browser application for a sufficient period of time or that the window-draw-count of the advertisement was not incremented merely for de minimis operations related to the browser's manner of initially rendering the webpage, a higher visibility threshold may be required before the advertisement is classified as visible. In various embodiments, other quantitative and qualitative metrics and comparisons, such as the amount of time that an advertisement has been displayed, may be used to determine whether an advertisement has met one or more visibility thresholds”) (0058-0059, 0015).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, detecting a page event that triggers selection of new primary content to update the primary content region and in response to detecting the page event, selectively updating the one or more placement regions of the rendered page based on the one or more viewability parameters, by making a determination to perform, and then performing, one of initiating selection of new supplemental content for at least a first placement region of the one or more placement regions, as taught by Pottjegort for the purpose to evaluate whether the determined window-draw-count meets or exceeds a particular visibility threshold.
Wigder specifically doesn’t disclose, maintaining the supplemental content of at least the first placement region or a second placement region of the one or more placement regions, however Saikia discloses, and/or (B) maintaining the supplemental content of at least the first placement region or a second placement region of the one or more placement regions (“The animation snippet generator 130 identifies persistent visual resources for inclusion in the animation snippet. A persistent visual resource is an image and/or video that does not change each time a page resource is loaded. For example, a page resource containing subject matter about safaris may include an image of a lion and a banner ad with a particular image. Each time the safari page resource is loaded the same image of the lion is always presented, unless the image is modified by the page resource creator. However, the image presented in the banner ad may change each time the page is loaded with the particular banner ad. Thus, the image of the lion is a persistent visual resource and the image presented in the banner ad is a non-persistent image”) (0031).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, maintaining the supplemental content of at least the first placement region or a second placement region of the one or more placement regions, as taught by Saikia for the purpose to provide individual users of a network site links that have been determined to be of interest to the user.

As per Claim 4, Wigder specifically doesn’t disclose, d viewability parameters define a viewability criteria of duration of an advertisement, however Pottjegort discloses, wherein the viewability parameters define a viewability criteria of duration of an advertisement (“as depicted in FIG. 10, a transparent reference image 1010 may be positioned over an advertisement 135. In FIG. 10, to distinguish between elements, transparent image 1010 is depicted at a slight offset from image 135; however, in various embodiments, the two may occupy the same position and have identical dimensions. In some embodiments, in a manner similar to that described in connection with FIGS. 8 and 9, browser 715 may determine the visibility of advertisement 135 by consulting window-draw-count information associated with transparent image 1010”) (0067-0068).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying one or more placement regions of the page rendering where primary content is retrieved from a network server, performing one or more supplemental content acquisition processes to retrieve supplemental content from one or more content sources, selecting and monitoring a first supplemental content for the first placement region to determine for one or more viewability parameters including a duration in which the first supplemental content is rendered in the first placement region, as disclosed by Wigder, viewability parameters define a viewability criteria of duration of an advertisement, as taught by Pottjegort for the purpose to evaluate whether the determined window-draw-count meets or exceeds a particular visibility threshold.

As per claim 5, Wigder discloses, wherein selectively updating the one or more placement regions of the rendered page includes providing an alternative content item corresponding to a corresponding value based on a bid (“competing advertisers participate in a competitive bidding process in order to secure one or more placement opportunities offered by a digital magazine. Prior to engaging in the competitive bidding process, each advertiser may identify opportunities and determine for each opportunity a likelihood that an ad impression will be credited. The determined likelihood may then be used to guide the advertiser's purchasing strategy … advertisers or administrators of the digital magazine may verify a successful ad impression subsequent to displaying or rendering an advertisement. In this situation, an advertisement may be displayed in a digital magazine without first determining the likelihood of satisfying relevant impression criteria. Then, subsequent to display of the ad, the ad placement engine 120, or a similar component associated with the content system 210 may determine whether display of the advertisement resulted in a successful ad impression. In one simple embodiment, the ad placement engine 120 may simply determine the success of the advertisement based on its total in-view time. In a more sophisticated embodiment, the ad placement engine 120 may analyze other factors, such as the percentage of the display space covered by the advertisement”) (0023-0024).

As per claim 9, Wigder discloses, wherein the first placement region includes a sub-region for an additional rendering service for supplemental content (i.e. Examiner interprets source of supplemental content associated with media buyer and/or local, regional or national retailer client) (“video ads may be required to be visible (or "in-view") for a minimum of two seconds in order for an ad impression to be credited. Given the ubiquity and popularity of video advertisements, advertisers may impose more sophisticated impression criteria that take into account factors such as time of day, device type, current usage or traffic levels, and so on”) (0017-0018).

As per claim 10, Wigder discloses, wherein the sub-region is rendered according to a bid for an advertisement (“competing advertisers participate in a competitive bidding process in order to secure one or more placement opportunities offered by a digital magazine. Prior to engaging in the competitive bidding process, each advertiser may identify opportunities and determine for each opportunity a likelihood that an ad impression will be credited. The determined likelihood may then be used to guide the advertiser's purchasing strategy”) (0023, 0036-0037).

As per claim 11, Wigder discloses, wherein the supplemental content is received by a content source (“FIG. 1 illustrates the relationship between a digital content server and multiple client devices each running a client application, according to one embodiment. The environment 100 comprises a digital content server 110, the digital content server 110 comprising an ad placement engine 120 and an ad database 130, and four client devices 140, 150, 160, and 170, each comprising a single client application 145, 155, 165, and 175 respectively”) (0016).

As per claim 12, Wigder discloses, wherein the content source is an advertising network (“FIG. 1 illustrates the relationship between a digital content server and multiple client devices each running a client application, according to one embodiment. The environment 100 comprises a digital content server 110, the digital content server 110 comprising an ad placement engine 120 and an ad database 130, and four client devices 140, 150, 160, and 170, each comprising a single client application 145, 155, 165, and 175 respectively”) (0016).


Claims 2-3, 6-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20170161782 (“Wigder”) in view of U.S Pub. 20130185164 (“Pottjegort”) in view of U.S Pub. 20180144059 (“Saikia”) in view of U.S Pub. 20100228634 (“Ghosh”).
As per claim 2, Wigder specifically doesn’t disclose, selectively updating the one or more placement regions of the rendered page is based on a bid, however Ghosh discloses, wherein selectively updating the one or more placement regions of the rendered page is based on a bid (i.e. Examiner interprets multiple content sources associated with advertisers) (“the advertisements 113, 115, and 117 generally each have an associated bid that the advertiser 110 will pay for the placement of the advertisement with the inventory and for presentation to the user(s). For this example, the advertisement 113 has a bid of $1.00 cost per thousand page impressions ("CPM"), the advertisement 115 has a bid of $0.01 CPM, and the advertisement 116 has a bid of $0.50 cost per click ("CPC"). One of ordinary skill recognizes different types of bids such as, for example, CPM, CPC, cost per action ("CPA"), and others. Some systems normalize the ad bids to CPM”) (0043).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, selectively updating the one or more placement regions of the rendered page is based on a bid, as taught by Ghosh for the purpose to efficiently implement the per opportunity auction, and transmits information, such as targeting information, to the third party agents to aid in the third party agents' formulation of bids.

As per claim 3, Wigder specifically doesn’t disclose, selectively updating the one or more placement regions of the rendered page includes an advertisement that is responsive to a bid, however Ghosh discloses, wherein selectively updating the one or more placement regions of the rendered page includes an advertisement that is responsive to a bid (“FIG. 2 illustrates another embodiment of an ad delivery system. For this example, the advertisements 113, 115, and 117 generally each have an associated bid that the advertiser 110 will pay for the placement of the advertisement with the inventory and for presentation to the user(s). For this example, the advertisement 113 has a bid of $1.00 cost per thousand page impressions ("CPM"), the advertisement 115 has a bid of $0.01 CPM, and the advertisement 116 has a bid of $0.50 cost per click ("CPC")” and “a number of successful bids by the entity, a number of placed advertisements, the bid price or placement cost for the placed advertisements, and/or the accounting of the payout for each placement”) (0043 and 0089).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, selectively updating the one or more placement regions of the rendered page includes an advertisement that is responsive to a bid, as taught by Ghosh for the purpose to efficiently implement the per opportunity auction, and transmits information, such as targeting information, to the third party agents to aid in the third party agents' formulation of bids.

As per claim 6, Wigder specifically doesn’t disclose, a page manager for updating the rendered page according to the corresponding value, however Ghosh discloses, further comprising a page manager for updating the rendered page according to the corresponding value (“the auction module 438 executes a plurality of business rules to select the winning bid. The business rules may use any type of criteria to select a bid, including price of the bid. Accordingly, an advertisement is selected from the received bid responses, and is then delivered and/or served to the inventory location 407, and/or the user of the browser 405”) (0053).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, a page manager for updating the rendered page according to the corresponding value, as taught by Ghosh for the purpose to efficiently implement the per opportunity auction, and transmits information, such as targeting information, to the third party agents to aid in the third party agents' formulation of bids.

As per claim 7, Wigder specifically doesn’t disclose, page manager implements a cut-off time for receipt of bids at 100 ms, however Ghosh discloses, wherein the page manager implements a cut-off time for receipt of bids at 100 ms (“the bid gateway 444 waits for only a predetermined period of time (e.g., less than 100 milliseconds) such that the bid request-response process does not add significantly to the overall round trip time for ad call/bid request and/or delivery”) (0051).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, page manager implements a cut-off time for receipt of bids at 100 ms, as taught by Ghosh for the purpose to efficiently implement the per opportunity auction, and transmits information, such as targeting information, to the third party agents to aid in the third party agents' formulation of bids.

As per claim 8, Wigder specifically doesn’t disclose, page manager implements a charged bid hold-over using a time span to use a cached bid, however Ghosh discloses, wherein the page manager implements a charged bid hold-over using a time span to use a cached bid (“an advertising bid system that implements server side caching. As shown in FIG. 21, bid information, corresponding to integrator networks or third party agents, is advantageously cached at the advertising exchange. Under such a configuration, repeat bid requests and/or bid responses are generated and/or transmitted faster”) (0113).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, page manager implements a charged bid hold-over using a time span to use a cached bid, as taught by Ghosh for the purpose to efficiently implement the per opportunity auction, and transmits information, such as targeting information, to the third party agents to aid in the third party agents' formulation of bids.

As per claim 13, Wigder specifically doesn’t disclose, rendering of supplemental content occurs at 100 ms duration, however Ghosh discloses, wherein rendering of supplemental content occurs at 100 ms duration (“the selected integrator networks (e.g., third party agents) respond to the bid request within a predetermined amount of time. In some embodiments, the round trip time for the bid request and the bid response, from the bid gateway 444 to and from each responding eligible entity (e.g., integrator networks) is less than about 100 milliseconds”) (0052).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, rendering of supplemental content occurs at 100 ms duration, as taught by Ghosh for the purpose to efficiently implement the per opportunity auction, and transmits information, such as targeting information, to the third party agents to aid in the third party agents' formulation of bids.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20170161782 (“Wigder”) in view of U.S Pub. 20130185164 (“Pottjegort”).
As per claims 14, Wigder discloses, computer network comprising a page server providing (“a digital content server and multiple client devices each running a client application, according to one embodiment. The environment 100 comprises a digital content server 110, the digital content server 110 comprising an ad placement engine 120 and an ad database 130, and four client devices 140, 150, 160, and 170, each comprising a single client application 145, 155, 165, and 175 respectively”) (0016):
	a page rendering provided on a client computer, the page rendering being structured to include a primary content region in which a primary content is provided and including a first placement region in which a supplemental content is provided (i.e. Examiner interprets primary content associated with content and supplemental content associated with relevant advertisement) (“The ad placement engine may implement content-relevant ad placement by dynamically monitoring the content being viewed by a user. At any given point in time, the ad placement engine may access one or more categories or content type identifiers associated with the currently displayed content and retrieve relevant ads to display within or alongside the content. The placement engine may then identify opportunities according to previously described techniques and serve one or more of these content-relevant ads”) (0026, 0036, Figs. 1-7);
the supplemental content for one or more viewability criteria having a duration in which the supplemental content is rendered in the first placement region (“ads are persisted from one page to another in the digital magazine to satisfy the display duration requirement associated with the ad … embedded ads are persisted across consecutive pages of the digital magazine when a particular user is flipping through the digital magazine at a rapid rate, resulting in limited viewing time for each individual content page. Ads can be persisted to ensure that the ad is visible to the user for at least the required amount of time, regardless of how quickly the user is flipping through the pages. Ad persistence to ensure sufficient display duration is also known as forced satisfaction”) (0032-0033, 0034, also refer to Figs. 3-7).
Wigder specifically doesn’t disclose, a page event that triggers selection of new supplemental content with respect to a bid for an advertisement, however Pottjegort discloses, and a page event that triggers selection of new supplemental content with respect to a bid for an advertisement (“Thus, in step 940, browser 715 may determine whether an impression time limit, representing a particular time frame during which the advertisement must be viewed, has been exceeded. If the impression time limit has not been exceeded (step 940, No), then browser 715 may return to step 910 and continue to periodically check the window-draw-count of the advertisement until the impression time limit expires. For example, loop 822 is coded to examine the "window_draw_count" property of image element 812 every 100 milliseconds for a total impression time limit of 30000 milliseconds (i.e., 30 seconds). After 30000 milliseconds have elapsed, visibility code 820 no longer examines the window-draw-count and, if the requisite degree of visibility is not achieved, the advertisement may be regarded as a confirmed non-view. In other embodiments, an impression time limit may not be imposed, and a browser may simply report the visibility information to the metric server once a confirmed view occurs, regardless of the time that has elapsed since the webpage was originally downloaded or rendered”) (0062, 0121).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, a page event that triggers selection of new supplemental content with respect to a bid for an advertisement, as taught by Pottjegort for the purpose to evaluate whether the determined window-draw-count meets or exceeds a particular visibility threshold.

As per claim 15, Wigder discloses, wherein the supplemental content is rendered in a sub-region (i.e. Examiner interprets source of supplemental content associated with media buyer and/or local, regional or national retailer client) (“video ads may be required to be visible (or "in-view") for a minimum of two seconds in order for an ad impression to be credited. Given the ubiquity and popularity of video advertisements, advertisers may impose more sophisticated impression criteria that take into account factors such as time of day, device type, current usage or traffic levels, and so on”) (0017-0018).

As per claim 16, Wigder discloses, wherein the viewability criteria include bid specifics including an alternative content item and a corresponding value for the alternative content item (“competing advertisers participate in a competitive bidding process in order to secure one or more placement opportunities offered by a digital magazine. Prior to engaging in the competitive bidding process, each advertiser may identify opportunities and determine for each opportunity a likelihood that an ad impression will be credited. The determined likelihood may then be used to guide the advertiser's purchasing strategy … advertisers or administrators of the digital magazine may verify a successful ad impression subsequent to displaying or rendering an advertisement. In this situation, an advertisement may be displayed in a digital magazine without first determining the likelihood of satisfying relevant impression criteria. Then, subsequent to display of the ad, the ad placement engine 120, or a similar component associated with the content system 210 may determine whether display of the advertisement resulted in a successful ad impression. In one simple embodiment, the ad placement engine 120 may simply determine the success of the advertisement based on its total in-view time. In a more sophisticated embodiment, the ad placement engine 120 may analyze other factors, such as the percentage of the display space covered by the advertisement”) (0023-0024).

As per claim 18, Wigder discloses, further comprising a page server including a processor and a memory (“executed by a computer processor for performing any or all of the steps, operations, or processes described.”) (0042-0043).

As per claims 19, Wigder specifically doesn’t disclose, selectively updates one or more placement regions of the rendered page by making a determination, from the one or more viewability criteria as to whether the supplemental content of the page rendering has satisfied the viewability criteria, and initiating selection of new supplemental content for at least a first placement region of the one or more placement regions satisfied the viewability criteria, however Pottjegort discloses, wherein the page server selectively updates one or more placement regions of the rendered page by making a determination, from the one or more viewability criteria as to whether the supplemental content of the page rendering has satisfied the viewability criteria (“Thus, in step 940, browser 715 may determine whether an impression time limit, representing a particular time frame during which the advertisement must be viewed, has been exceeded. If the impression time limit has not been exceeded (step 940, No), then browser 715 may return to step 910 and continue to periodically check the window-draw-count of the advertisement until the impression time limit expires. For example, loop 822 is coded to examine the "window_draw_count" property of image element 812 every 100 milliseconds for a total impression time limit of 30000 milliseconds (i.e., 30 seconds). After 30000 milliseconds have elapsed, visibility code 820 no longer examines the window-draw-count and, if the requisite degree of visibility is not achieved, the advertisement may be regarded as a confirmed non-view. In other embodiments, an impression time limit may not be imposed, and a browser may simply report the visibility information to the metric server once a confirmed view occurs, regardless of the time that has elapsed since the webpage was originally downloaded or rendered”) (0062),
and initiating selection of new supplemental content for at least a first placement region of the one or more placement regions, in response to making the determination that the supplemental content of the first placement region satisfied the viewability criteria (“different kinds of visibility thresholds may be employed. For example, to increase confidence that an advertisement, was visible in a browser application for a sufficient period of time or that the window-draw-count of the advertisement was not incremented merely for de minimis operations related to the browser's manner of initially rendering the webpage, a higher visibility threshold may be required before the advertisement is classified as visible. In various embodiments, other quantitative and qualitative metrics and comparisons, such as the amount of time that an advertisement has been displayed, may be used to determine whether an advertisement has met one or more visibility thresholds”) (0058-0059, 0015).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, selectively updates one or more placement regions of the rendered page by making a determination, from the one or more viewability criteria as to whether the supplemental content of the page rendering has satisfied the viewability criteria, and initiating selection of new supplemental content for at least a first placement region of the one or more placement regions satisfied the viewability criteria, as taught by Pottjegort for the purpose to evaluate whether the determined window-draw-count meets or exceeds a particular visibility threshold.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20170161782 (“Wigder”) in view of U.S Pub. 20130185164 (“Pottjegort”) in view of U.S Pub. 20100228634 (“Ghosh”).
As per claim 17, Wigder specifically doesn’t disclose, page manager implements a cut-off time for receipt of bids at 100 ms, however Ghosh discloses, wherein the page manager implements a cut-off time for receipt of bids at 100 ms (“the selected integrator networks (e.g., third party agents) respond to the bid request within a predetermined amount of time. In some embodiments, the round trip time for the bid request and the bid response, from the bid gateway 444 to and from each responding eligible entity (e.g., integrator networks) is less than about 100 milliseconds”) (0052).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for identifying a page rendering provided on a client computer to include a primary content region and one or more placement regions, including a first placement region in which a supplemental content is provided, monitoring the page rendering, including the supplemental content of the one or more placement regions, for one or more viewability parameters including a duration in which the supplemental content is rendered in each of the one or more placement regions, as disclosed by Wigder, page manager implements a cut-off time for receipt of bids at 100 ms, as taught by Ghosh for the purpose to efficiently implement the per opportunity auction, and transmits information, such as targeting information, to the third party agents to aid in the third party agents' formulation of bids.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682